DETAILED ACTION
This is a Final Office Action in response to the Amendment filed 07/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9, 13-14 have been amended. Claim 17 has been canceled. Claims 18-19 have been added. Claims 1-16, 18-19 are currently pending in the application and have been examined. 
Response to Amendment
The amendment filed 07/15/2022 has been entered.

Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on pages 7-8 of the arguments that the claim is not solely directed to a mathematical concept, a method of organizing human activity, or a mental process and that accordingly the claims are not directed to abstract ideas. Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers managing personal behavior or relationships or interactions between people, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Applicant submits on page 8 of the remarks that a generic computing device with a processor and memory is distinct from the claimed information apparatus that includes processing circuitry and sensors recited in the present claims. Examiner notes that although, the use of sensors does not fall within the scope of generic computer components it is considered well-understood, routine, and conventional activity and therefore fail to add significantly more to the claims. The use of processing circuitry is inherent to any computer system, as it is needed to process input, store data and output results.
Applicant submits on page 8 of the remarks that the Office Action does not establish a prima facie case of patent eligibility under 35 U.S.C. 101 at least because the Office Action does not provide a separate analysis of subject matter eligibility for each of the claims, which is required by the framework of Alice. Examiner notes that in order for the dependent claims to be eligible, they need to add limitations that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception recited in the independent claim. The present claims and specifically the dependent claims are ineligible by reference to claim 1 for lack of additional elements that would integrate the judicial exception (abstract idea) into a practical application or amount to significantly more than the judicial exception. See MPEP § 2106.07. The dependent claims further refine the abstract idea and offer further descriptive limitations regarding the action plan (claims 2-4, 8-10, and 12), the users (claims 5-7, 11, 16). Claims 15 and 18-19 further narrow the type of processing apparatus and sensors, respectively.
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on pages 9-10 of the remarks that Akutagawa does not disclose the amended limitations directed to confirm whether or not the plan is carried out. Examiner respectfully disagrees and notes that Akutagawa discloses determining if an user went to an event in at least [0124-0125].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-16, 18-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-16, 18-19 the independent claims (claims 1, 13 and 14) are directed, in part, to an apparatus and a method to create an action plan for a plurality of users. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-12, 14-16 and 18-19 are directed to an apparatus, which falls under the statutory category of an article of manufacture, claim 13 is directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior or relationships or interactions between people, including social activities. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to estimating a relationship among a plurality of users on the basis of sensing data; creating an action plan of the plurality of users on the basis of a result of the estimation; and confirming, on the basis on the sensing data, whether or not the action plan is carried out.. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “an apparatus”; “processing circuitry”; “a heart rate sensor”; “a sweat sensor”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and 21, related text and [0104-0111] to understand that the invention may be implemented in a generic environment: “FIG. 21 is a diagram illustrating a hardware configuration of the information processing apparatus 900 embodying an information processing terminal 10 and an information processing server 20. The information processing apparatus 900 includes a central processing unit (CPU) 901, a read only memory (ROM) 902, a random access memory (RAM) 903, and a host bus 904, a bridge 905, an external bus 906, an interface 907, an input device 908, an output device 909, a storage device (HDD) 910, a drive 911, and a communication device 912; The CPU 901 may be a microprocessor. The ROM 902 stores programs, operation parameters and the like used by the CPU 901. The RAM 903 temporarily stores programs used in execution of the CPU 901, parameters appropriately changed in the execution, and the like. These components are interconnected via the host bus 904 formed by a CPU bus or the like. The host bus 904 is connected to the external bus 906 such as a peripheral component interconnect/interface (PCI) bus through the bridge 905. Note that the host bus 904, the bridge 905, and the external bus 906 are not necessarily configured as separate components, and their functions may be incorporated into a single bus. The input device 908 includes input means for the user to input information, such as a mouse, a keyboard, a touch panel, a button, a microphone, a switch, and a lever, an input control circuit that generates an input signal on the basis of the input by the user and outputs it to the CPU 901, and the like. The user of the information processing apparatus 900 can input various types of data and instruct processing operations to each device by operating the input device 908. Each function of the sound input unit 130 of the information processing terminal 10 is achieved by the input device 908.  The output device 909 includes, for example, a display device such as a cathode ray tube (CRT) display  device, a liquid crystal display (LCD) device, an organic light emitting diode (OLED) device, and a lamp. Further, the output device 909 includes a sound output device such as a speaker and a headphone; The storage device 910 is a device for storing data. The storage device 910 may include a recording medium, a recording device that records data in the recording medium, a readout device that reads out data from the recording medium, a deletion device that deletes data recorded in the recording medium, and the like. This storage device 910 includes, for example, a hard disk drive (HDD). This storage device 910 drives a hard disk, and stores a program executed by the CPU 901 and various types of data. Each function of the storage unit 180 of the information processing terminal 10 and the storage unit 210 of the information processing server 20 is achieved by the storage device 910.   The drive 911 is a reader-writer for a recording medium, and is built in or externally attached to the information processing apparatus 900. The drive 911 reads out information recorded in a removable recording medium 913 such as a magnetic disk, an optical disk, a magneto- optical disk, or a semiconductor memory being mounted, and outputs the information to the RAM 903. In addition, the drive 911 can also write information into the removable recording medium 913. The communication device 912 is, for example, a communication interface including a communication device or the like for connection to a communication network 914. The function of the communication unit 170 of the information processing terminal 10 and the communication unit 230 of the information processing server 20 is achieved by the communication device 912.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. The claim recites “sensors”, although not considered general purpose computer elements, the examiner hereby takes official notice of the well understood, routine, conventional nature of these additional elements(s) and therefore these elements fail to add significantly more to the abstract idea recited in the claims.
Dependent claims 2-3, 8-10, 12 (action plan), 4 (action plan information), 5-7, 11, 16, 18-19 (users information), 15 (type of information processing apparatus), further refine the abstract idea. The additional element “an agent device” as recited in claim 12 is just performing a generic computer function of sending/receiving information and do not amount to significantly more than the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-16, 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Pub. No. 2016/0232625 (hereinafter; Akutagawa).
Regarding claim 1, Akutagawa discloses:
An information processing apparatus comprising: processing circuitry configured to estimate a relationship among a plurality of users on the basis of sensing data from sensors, wherein the sensors include a heart rate sensor or a sweat sensor; [0026-0027] disclose a social network event planning system that provides a way of planning an event and building social associations and interactions among users. Users are able to generate associations with one another, and associations are able to be computer-generated. The associations are able to include groups of varying sizes; [0161] discloses matching people with similar interests (i.e. estimating a relationship); [0208]; Fig. 12 disclose the use of sensors, such as a heart rate monitor, a sweat sensor, and/or any others as part of a system of devices used to implement event planning in real-time.  
create an action plan of the plurality of users on the basis of a result of the estimation; [0004] discloses event planning using social networking that enables an efficient implementation of planning an event and using information acquired by sensors and other technology in order to improve the quality of the event planning; [0161] discloses matching people with similar interests (i.e. estimating a relationship).
and confirm, on the basis of the sensing data, whether or not the action plan is carried out. [0124-0125] disclose after a meeting or event, a communication is automatically generated; in another example, a tweet is generated after a date to suggest another date including time, location, and relevant information; products are suggested for purchase after a meeting based on the meeting or other information; detecting after a first date that the date went well; [0206] discloses detecting if a contact went to a show that they liked.
Regarding claim 2, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry creates the action plan including a plan for the plurality of users to act together.  [0026] discloses A social network event planning system provides a simpler and more efficient way of planning an event such as breakfast, lunch, dinner, coffee, drinks, another get-together, a sporting event (e.g., attending or participating in), a meeting, an activity (e.g., hiking), a show/performance (e.g., live performance/concert), a movie, gambling, a television program, Internet site event, microblog event, social network event, video performance, a party, an interview, a business meeting, a casting call, or any other event; [0029] discloses  In some embodiments, a plurality of users communicate, and the social networking event planning system assists them in planning an event.
Regarding claim 3, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry creates the action plan including a plan for the plurality of users to act when the plurality of users goes out. [0029] discloses In some embodiments, a plurality of users communicate, and the social networking event planning system assists them in planning an event. For example, several users send text messages to each other to plan a get-together, and the social networking event planning system provides a recommendation. In some embodiments, a user plans an event by himself with minimal or no active input from other users. For example, a user wants to get his friends together, selects their names from a list, and the social networking event planning system provides him with a recommendation based on their names and other information previously acquired about them.
Regarding claim 4, Akutagawa discloses:
The information processing apparatus according to claim 3, wherein the processing circuitry creates the action plan also on the basis of location information including information regarding a location where the plurality of users goes out, traffic information including information regarding transportation used when the plurality of 2Application No. 16/640,734 Reply to Office Action of November 9, 2021 users goes out, or environmental information including information regarding environment of a place where the plurality of users goes out. [0004] discloses Additional information acquired by sensors and other technology is able to improve the quality of the event planning. Social network information as well as the additional information is able to be used to select aspects of the event such as time, location, and/or many other aspects of the event.
Regarding claim 5, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry identifies at least one user of the plurality of users. [0036] discloses In some embodiments, the app automatically recognizes the user by his name, username, phone number, IP address, device ID, voice recognition, and/or any other identifying information, and the additional parties are either manually input (e.g., select the girlfriend by touchscreen) and/or automatically determined/suggested based on social networking information and/or other information.
Regarding claim 6, Akutagawa discloses:
The information processing apparatus according to claim 5, wherein the processing circuitry creates the action plan also on the basis of preference information of the user identified. [0043] discloses Information of people that are meeting including location, distance, traffic, weather and user preferences.  
Regarding claim 8, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry creates an action plan in a period of time other than a period of time for which a confirmed action is planned. [0045] discloses information is analyzed in real-time to change an event; [0117] discloses recommendations provided to users based on time, the social networking event planning system determines and proposes an event to one or more users; aspects of the event can be modified, including when and where to meet.
Regarding claim 9, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry is configured to confirm, on the basis of the sensing data, whether or not the action plan can be carried out. [0119] discloses contacts are provided with generic information about an event and the contacts are able to accept or reject a possible invitation.  
Regarding claim 10, Akutagawa discloses:
The information processing apparatus according to claim 9, wherein the processing circuitry changes or re-creates the action plan on the basis of a result of the confirmation. [0120] discloses In some embodiments, when recommendations are provided, a “none” or “reject all” option or similar implementation is provided for the users to reject the recommendations. In some embodiments, if one or more contact rejects the recommendations, then a new set of recommendations are provided.
Regarding claim 12, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the information processing apparatus is an agent device that performs spoken dialogue, or the information processing apparatus cooperates with an agent device that performs the spoken dialogue, and the information processing apparatus creates the action plan. [0031] discloses the users communicating are able to be determined in any manner such as by detecting a voice recognition; [0186] discloses as part of the computing device configured to implement the social networking event planning system, the use of a speaker/microphone, voice input device.
Regarding claim 13, Akutagawa discloses:
An information processing method comprising: estimating, by processing circuitry, a relationship among a plurality of users on the basis of sensing data from sensors, wherein the sensors include a heart rate sensor or a sweat sensor; [0026-0027] disclose a social network event planning system that provides a way of planning an event and building social associations and interactions among users. Users are able to generate associations with one another, and associations are able to be computer-generated. The associations are able to include groups of varying sizes; [0161] discloses matching people with similar interests (i.e. estimating a relationship); [0208]; Fig. 12 disclose the use of sensors, such as a heart rate monitor, a sweat sensor, and/or any others as part of a system of devices used to implement event planning in real-time.  
creating an action plan of the plurality of users on the basis of a result of the estimation; [0004] discloses event planning using social networking that enables an efficient implementation of planning an event and using information acquired by sensors and other technology in order to improve the quality of the event planning; [0161] discloses matching people with similar interests (i.e. estimating a relationship).
and confirm, on the basis of the sensing data, whether or not the action plan is carried out. [0124-0125] disclose after a meeting or event, a communication is automatically generated; in another example, a tweet is generated after a date to suggest another date including time, location, and relevant information; products are suggested for purchase after a meeting based on the meeting or other information; detecting after a first date that the date went well; [0206] discloses detecting if a contact went to a show that they liked.
Regarding claim 14, Akutagawa discloses:
An information processing apparatus comprising: processing circuitry configured to transmit sensing data from sensors, wherein the sensors include a heart rate sensor or a sweat sensor; [0026-0027] disclose a social network event planning system that provides a way of planning an event and building social associations and interactions among users. Users are able to generate associations with one another, and associations are able to be computer-generated. The associations are able to include groups of varying sizes; [0161] discloses matching people with similar interests (i.e. estimating a relationship); [0208]; Fig. 12 disclose the use of sensors, such as a heart rate monitor, a sweat sensor, and/or any others as part of a system of devices used to implement event planning in real-time.  
receive, in response to a relationship among a plurality of users estimated on the basis of the sensing data, information regarding an action plan of the plurality of users created on the basis of a result of the estimation; [0078] discloses the use of sensors to analyze users and provide event recommendations; [0208]; Fig. 12 disclose the use of sensors, such as a heart rate monitor, a sweat sensor, and/or any others as part of a system of devices used to implement event planning in real-time. 
and confirm, on the basis of the sensing data, whether or not the action plan is carried out. [0124-0125] disclose after a meeting or event, a communication is automatically generated; in another example, a tweet is generated after a date to suggest another date including time, location, and relevant information; products are suggested for purchase after a meeting based on the meeting or other information; detecting after a first date that the date went well; [0206] discloses detecting if a contact went to a show that they liked.
Regarding claim 15, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the information processing apparatus is an autonomous vehicle. [0129] discloses In some embodiments, after a location is determined for an event meeting, the information is provided to a self-driving vehicle which drives the user to the meeting place. 
Regarding claim 16, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry performs filtering processing on the sensing data collected from the sensors. [0032-0034] disclose parsing information , processing information includes many aspects, some of them, formatting, parsing, searching, reconfiguring, in order to enable information to be analyzed.
Regarding claim 19, Akutagawa discloses:
The information processing apparatus according to claim 1, wherein the processing circuitry estimates the relationship among the plurality of users based on the age of each of the users. [0038]; [0117]; [0118] ; [0136]; [0164] disclose age of users and using age of contacts for event planning and recommendations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa in view of US Pub. No. 2017/0109709 (hereinafter; Wu).
Regarding claim 7, although Akutagawa discloses estimating a relationship among a plurality of users based of information gathered from sensors and creating action plans for the plurality of users, Akutagawa does not specifically disclose the users having a task list. However, Wu discloses the following limitations:
The information processing apparatus according to claim 5, wherein the processing circuitry creates the action plan also on the basis of a task list of the user identified. Wu [0048] discloses an interpersonal networking manager that may further include an activity manager for maintaining information associated with past, current, and future activities. For example, the activity manager may maintain a list of upcoming networking activities stored in an activity data store and may manage data associated with potential attendee attendance and other information associated with the upcoming networking activities. In one embodiment, the activity manager may access identify, generate, or determine user recommendations associated with networking activities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for social networking event planning of Akutagawa with the systems and methods for activity management that takes into account a user’s task list of Wu in order to facilitate successful social activities (Wu abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa in view of Wu, in view of US Pub. No. 2016/0004778 (hereinafter; Finder).
 Regarding claim 11, although Akutagawa discloses estimating a relationship among a plurality of users based of information gathered from sensors and creating action plans for the plurality of users, Akutagawa does not specifically disclose type of relationship. However, Wu discloses the following limitations:
The information processing apparatus according to57 claim 1, wherein the relationship includes a couple relationship Wu [0028]; [0097] disclose a romantic partner relationship., a friendship Wu [0153] discloses a friend relationship between a first and a second user, a business 5relationship, Wu [0034]; [0097] disclose professional profile data. a relationship between a service provider and a service recipient Wu [0148] discloses interpersonal networking and recommendation service devices or services in the users area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for social networking event planning of Akutagawa with the systems and methods for activity management that takes into account users relationships and a user’s task list of Wu in order to facilitate successful social activities (Wu abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Akutagawa discloses estimating a relationship among a plurality of users based of information gathered from sensors and creating action plans for the plurality of users, Akutagawa does not specifically disclose type of relationship. However, Finder discloses the following limitations:
a family relationship [Finder [0334] discloses a family relationship.], a marital relationship [Finder [0052]; [0087]; [0118] disclose marriage relationships.], a parent-child relationship [Finder [0334] discloses a parenting relationship.], a relative [Finder 0334] discloses a family and extended family relationship.], a mentor-mentee relationship [Finder [0245]; [0261]; [0269] disclose mentoring relationships.], a teacher- student relationship [Finder [0245] discloses a teacher as coach or mentor/student relationship.], a manager or coach-player relationship [Finder [0294] discloses a coaching relationship.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for social networking event planning of Akutagawa with the social networking service that takes into account relationship type information in order to provide human matchmaking (Finder abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding Claim 18, Although Akutagawa discloses estimating a relationship among a plurality of users based of information gathered from sensors and creating action plans for the plurality of users, Akutagawa does not specifically disclose type of relationship. However, Finder discloses the following limitations:
The information processing apparatus according to claim 1, wherein the relationship includes a relationship among family members. [Finder [0334] discloses a family relationship.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for social networking event planning of Akutagawa with the social networking service that takes into account relationship type information in order to provide human matchmaking (Finder abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US2016/0346612 (Rowley) discloses the use of augmented reality to enhance virtual representation of users performance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683